UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)July 11, 2011 NORTHEAST COMMUNITY BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) United States 0-51852 06-178-6701 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 325 Hamilton Avenue, White Plains, New York (Address of principal executive offices) (Zip Code) (914) 684-2500 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On July 11, 2011, NorthEast Community Bancorp, Inc. (the “Company”), the holding company for NorthEast Community Bank (the “Bank”), announced that it is expanding its lending operations in Massachusetts, where the Bank currently has two branch offices, one of which includes a loan production office. For more information, reference is made to the Company’s press release dated July 11, 2011, a copy of which is attached to this Report as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d)Exhibits Number Description Press Release dated July 11, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. NORTHEAST COMMUNITY BANCORP, INC. Date: July 11, 2011 By: /s/ Kenneth A. Martinek Kenneth A. Martinek Chairman, President and Chief Executive Officer
